DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/9/2021 was considered by the examiner.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenji et al. (JPH11266089A).

Regarding claim 1, Kenji discloses an electronic control device comprising: 
a circuit board (Fig. 2 element 3); 
a connector (Fig. 2 element 6) which is attached to one surface of the circuit board (as shown in Fig. 2) and which is directed toward an external side (as shown in Fig. 2); 
a heat generating component (Fig. 2 element 4) which is mounted on the one surface to which the connector is attached (Fig. 2 element 4); 
a metal (as discussed in Paragraph [0010] of the provided translation) casing (Fig. 2 element 8) that stores therein the circuit board (as shown in Fig. 1); and 
a cover (Fig. 1 element 2) which is assembled with the casing(as disclosed in Paragraph [0011]), and which covers the circuit board (as shown in Fig. 1), 
wherein the casing comprises an opposing surface that faces the one surface of the circuit board (as shown in Fig. 1), 
wherein a first fin (Fig. 1 element 9) that protrudes toward the one surface of the circuit board is provided on the opposing surface of the casing (as shown in Fig. 1), and 
wherein the first fin overlaps the heat generating component in a thickness direction of the circuit board (as shown in Fig. 1).

Regarding claim 2, Kenji disclose the device as set forth in claim 1 above and further wherein: 
a second fin (as shown in Fig. 1 wherein a plurality of fins are provided) that protrudes toward the one surface of the circuit board is provided on the opposing surface of the casing (as shown in Fig. 1); and 
as viewed along the thickness direction of the circuit board, the second fin is located between (as shown in Fig. 1 wherein a plurality of fins are located between the heat generating components) the heat generating component and a low-heat generating component (Fig. 1 element 5 as discussed in Paragraph [0010] as a transistor) that generates lower heat than the heat generating component (wherein a transistor may generate less heat than a microcomputer).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JPH11266089A).

Regarding claim 3, Kenji discloses the device as set forth in claim 2 above.
Kenji does not expressly disclose wherein a length of the first fin is longer than a length of the second fin, however it would have been obvious to one of ordinary skill in the art to form the length of the second fin corresponding to the lower heat generating component to be shorter than the first fin corresponding to the higher heat generating component since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further one of ordinary skill in the art would have been motivated to make this modification in order to reduce the weight of the device in areas commensurate with a reduction in heat removal needs, as is commonly desired in the art.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841